DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-173319, filed on 09/18/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2019, 1/10/2019, 04/06/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“vehicle control apparatus” in claims 1-4. Support can be found on [0007]
“towing state detector” in claims 1 and 2. Support can be found on [0007]
“engine controller” in claims 1 and 2. Support can be found on [0007]
“inter-vehicle distance detector” in claim 2. Support is not found. 
“vehicle speed detector” in claim 3. Support is not found.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
An "inter-vehicle distance detector" in claim 2 is not mentioned in the specification. However, [0062] of the specification teaches that the "environment recognition unit" detects an inter-vehicle distance. The Examiner suggests to use one uniform language. 
	A “vehicle speed detector” in claim 3 is not mentioned in the specification. However, [0052] of the specification teaches that the “vehicle speed sensor” may detect a traveling speed of the vehicle. The Examiner suggests to use one uniform language. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Weston (U.S. Patent Publication No. 2016/0176403) in view of Payne et al. (U.S Patent Publication No. 2018/0093650; hereinafter “Weston”).

Regarding claim 1, Weston teaches a vehicle control apparatus configured to control a vehicle, 

the vehicle control apparatus comprising:  
a towing state detector configured to detect whether the vehicle is in a towing state (Weston [0027] the rear object sensor monitors whether the vehicle is coupled to or towing an object); and 
an engine controller configured to stop the engine (Weston [0020] the controller various actuators in response to signals from various sensors (including the towing sensor mentioned above) to control functions such as starting/stopping the engine, adjusting engine spark timing, engine braking, etc.) in a case where a predetermined engine stopping condition is satisfied during traveling of the vehicle (Weston [0042] various conditions, such as brake temperature above a threshold, may request that the vehicle speed is reduced; [0043] wherein the controller employ various strategies to reduce the vehicle speed without applying brakes (inertia traveling/engine stopping), for example, by restricting an engine throttle to create a partial vacuum; [0033] the controller may also be in communication with an accelerator pedal to provide powertrain command, which would also satisfy the condition), 
the towing state detector detects that the vehicle is in the towing state, and the towing state detector does not detect that the vehicle is in the towing state (Weston [Fig. 2][0048] the method assess whether conditions indicate the presence of a towed object; [0035, 0040] when the vehicle is in a towing state, a greater stopping force may be required). 
Yet, while Weston does teach detecting that the vehicle is in a towing state, Weston does not teach wherein the engine controller is configured to vary, in a case where the towing state detector detects that the vehicle is in the towing state, the predetermined engine stopping condition to reduce an operational range in which the engine is to be stopped compared with an operational range in a case where the towing state detector does not detect that the vehicle is in the towing state.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weston’s controller that detects the towing state and controls the engine by reducing the operational range in which the engine is to be stopped based on towing state, as taught by Payne, for the purpose of increasing fuel efficiency by adjusting the driving behavior and relying on inertia and/or gravity to propel the vehicle (Payne [0002]). 

Claim 4 is rejected under the same rationale as claim 1.
Regarding claim 3, Weston teaches the vehicle control apparatus according to claim 2, further comprising a vehicle speed detector configured to 
detect a traveling speed of the vehicle, wherein the inter-vehicle distance threshold value is set to be increased or decreased on a basis of the traveling speed detected by the vehicle speed detector (Weston [0024] the adaptive cruise control system may adjust or correct the vehicle speed to maintain . 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Weston in view of Payne, further in view of Lee et al. (U.S. Patent Publication No. 2014/0067225; hereinafter “Lee”). 

Regarding claim 2, the combination of Weston and Payne teaches the vehicle control apparatus according to claim 1, further comprising 
an inter-vehicle distance detector configured to detect an inter-vehicle distance from the vehicle to another vehicle that travels immediately before the vehicle (Weston [0023] the adaptive cruise control system is able to maintain a target following distance between the vehicle and a target vehicle, and [0026] the forward object sensor may detect vehicle that is in forward/lateral distance away).
Yet, the combination of Weston and Payne does not teach wherein the predetermined engine stopping condition is satisfied in a case where the inter-vehicle distance detected by the inter-vehicle distance detector is equal or greater than an inter-vehicle distance threshold value, and the engine controller is configured to increase, in a case where the towing state detector detects that the vehicle is in the towing state, the inter-vehicle distance threshold value compared with an inter-vehicle distance 
However, in the same field of endeavor, Lee does teach wherein the predetermined engine stopping condition is satisfied in a case where the inter-vehicle distance detected by the inter-vehicle distance detector is equal or greater than an inter-vehicle distance threshold value (Lee [0038] when the inter-vehicle distance from the preceding vehicle is equal to or greater than a threshold distance, coasting (engine stopping/inertial driving) may be determined to be possible), and 
the engine controller is configured to increase, in a case where the towing state detector detects that the vehicle is in the towing state, the inter-vehicle distance threshold value compared with an inter-vehicle distance threshold value in a case where the towing state detector does not detect that the vehicle is in the towing state to reduce the operational range in which the engine is to be stopped (Lee [0045] the constant ‘c’ is a value that differs from vehicle to vehicle when calculating the inter-vehicle distance, wherein the value may change, for example, on an uphill road, a value smaller than cX is applied, whereas on a downhill road, a value greater than cX is applied. The distance value is changed depending on the driving condition, in this case, where vehicle traveling downhill on inertial driving mode requires longer braking distance, the distance threshold is much higher. It would make sense to combine the two art, as greater braking force is required when towing a vehicle, as it does on downhill slope)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Westin and Payne’s invention of detecting the vehicle towing state and checking the engine stopping condition by increasing the inter-vehicle distance value threshold value, as taught by Lee, for the purpose of minimizing fuel consumption by selectively controlling driving mode based on the path and driving conditions (Lee [0005-0006]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wurthner et al. (U.S Patent Publication No. 2012/0220422) teaches a method of controlling a rolling or coasting function of a vehicle


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734. The examiner can normally be reached Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665